﻿
It gives me particular pleasure to congratulate Mr. Garba on the occasion of his election to the presidency of the forty-fourth session of the General Assembly and to address to him our best wishes for success in the accomplishment of this high assignment.
On the instructions of the President of the Socialist Republic of Romania, Nicolae Ceausescu, I have the honour to present to the Assembly the views and the proposals of Romania on the currant world situation and on lines of action to achieve a radical change in international life and the solution of the problems prevailing in the world. The evolution of world events reveals two diametrically opposed trends. On the one hand, as a result of the common endeavours of peoples everywhere and of the powerful action of public opinion for peace and disarmament - which also includes progressive political quarters in various countries - as well as the action of the United Nations, a number of changes have taken place. A relative balance has emerged between the forces which stand for detente, understanding and co-operation and those who oppose them. Thus during recent years important steps have been taken in the direction of disarmament and to the solution through negotiations of some international conflicts.
On the other hand, one could witness the intensification of interference in the internal affairs of other States in some governmental quarters aiming at political destabilization in certain countries and the imposition of terms of co-operation in line with their hegemonic interests. The arms race has been going on, especially in the field of the development and modernization of nuclear arms and of other arms of mass destruction. The doctrine of "nuclear deterrence" continues to be pursued by some States, which in practical terms means pursuance of the threat of force in international life. The militarization of outer space has already started.
The international situation is gravely affected by the world economic crisis which in recent years has further widened the gap between rich and poor countries. Hotbeds of tension and conflicts in some parts of the world continue to persist and some of them have grown worse.
Against this background the promotion of a new mentality with regard to inter-State relations and of a new approach for the solution of international problems has become an objective necessity. Both should be based on unabated respect for the principles of relations between States, especially the full equality of rights, national independence and sovereignty, non-interference in domestic affairs, non-use or threat of use of force, and mutual advantage.
In the light of these principles enshrined in the United Nations Charter and other international documents, Romania proposes that the General Assembly should consider and adopt concrete measures concerning the observance by all States of the principles of peaceful coexistence among States with different social and political systems and the elimination of all acts and forms of interference aimed at changing the social and political system of other countries.
In our day, when the right of each people freely to choose its own way of social and economic development is internationally recognized, one cannot accept any form of relations of subordination. Neither can one accept any action by governmental circles to differentiate in relations with socialist countries depending on internal changes to be made by them which would respond to the ideological and political interests of western countries.
At the same time one should act firmly against the neo-colonial policy of imperialist forces aimed at keeping the developing countries in the state of being suppliers of cheap primary commodities and sources of high profits for international financial capital, lb this end Romania proposes that the current session should consider and adopt concrete measures concerning the elimination in international economic relations of policies making the development of trade and economic co-operation conditional an the adoption of measures to privatise the public sector or impose free-market and other structural changes proper to the capitalist economy*
In line with the provisions of the Charter of Economic Rights and Duties of States, the United Nations should call upon all Governments to respect the right of each people to economic and social development according to its own historic and social conditions and its sovereign options in organizing domestic life. This is reflected in the independent policy of each State.
At the same time, in view of the provisions of the United Nations Charter whereby states undertook to develop their regions in a spirit of friendship and mutual respect, Romania believes that the United Nations should endeavour to involve the mass media in a broad cooperative effort in this area. To that end one should oppose any manifestation of a biased, misleading presentation of the conditions in various countries. This world forum should consider and adopt concrete measures concerning the: "responsibility of States, governmental and non-governmental organizations as well as of mass media in promoting relations of friendship and cooperation, rapprochement and mutual respect among governments and peoples. To that end the coverage of real life in each country, of efforts made by their peoples for economic and social development shall be correct and fair". The events that took place 50 years ago are there to prove that the duplicity of the great Powers, their policies of appeasement and premises with fascism and Nazism, the lack of unity of peoples and of anti-fascist and anti-war forces have cleared the way for the outbreak of a gigantic world conflagration.
"today, mindful of the lessons drawn from history, one cannot but be deeply worried by the obvious rise in the activities of some right-wing and neo-fascist
organizations, and by racist, nationalistic-chauvinist propaganda for the revision of borders. That is why it is imperative for all social and political forces to mobilize themselves in order to ensure peace and security, prevent and people any act of aggression or revanchist and neo-nazi manifestations.

In view of the fact that the fundamental challenge of our time is the cessation of the arras race and resolute action towards disarmament, especially nuclear disarmament, as well as the strengthening of the role of the United Nations in matters pertaining to peace and disarmament, Romania submits for consideration the following proposals and lines of action:
The General Assembly should call on all Member States to put an end to the modernization and to the development of nuclear weapons and to renounce the doctrine of nuclear deterrence.
All nuclear tests should be halted and an international conference be convened on a possible extension of the 1963 Treaty banning nuclear weapons tests in the atmosphere, in outer space and under water to cover also the discontinuance of underground nuclear tests.
The General Assembly should reiterate the appeal addressed to the Union of Soviet Socialist Republics end the United States of America to conclude, at the earliest possible date, a treaty on a 50-per-cent reduction of their strategic nuclear armaments. All States participating in the Geneva Conference on Disarmament should commit themselves to negotiate prohibition of the production and stockpiling of chemical weapons along with the negotiations aimed at the total elimination of nuclear armaments. The General Assembly should launch an appeal calling for effective agreements at the Vienna negotiations to ensure, under strict and effective international control, a substantial reduction - by at least 50 per cent by the end of the century - in troops, conventional armaments and military expenditures.
The General Assembly should proclaim the 1990-1999 decade as the Third Disarmament Decade. The goals of that Decade should be as follows: reduction and ultimate elimination of nuclear weapons; cessation of nuclear tests; renunciation of the militarization of outer space creation of zones free of nuclear and chemical weapons in various regions of the world; substantial reduction of troops, conventional armaments and military expenditures. In order to improve the international political climate, achieve detente and ensure peace, Romania resolutely stands for the cessation of all conflicts in different parts of the world on the basis of equitable solutions that would take into account the need strictly to observe the legitimate interests of peoples of the region.
In line with this principled position, Romania proposes the following:
The United Nations should reaffirm the obligation assumed by Member States to renounce the use of force in their relations and unabatedly to respect the right of each people freely to choose its way of development without any interference from outside. The United Nations should ensure that any action aimed at the solution of various conflicts does not lead to the elimination of the progressive achievements of the peoples in the respective regions. The United Nations should support the effective organization at the earliest possible date of an international conference on the Middle East with the participation of all interested States, including the new State of Palestine and Israel, as well as of the permanent members of the Security Council.
The provisions of Security Council resolution 435 (1978) should be fully implemented in order to proclaim the independence of Namibia this year.
As to the further involvement of United Nations in the resolution of various conflicts it is necessary, in our view, to resort to United Nations peace-keeping forces only when such operations are absolutely required. Also, the expenses should be limited as much as possible and be borne on a voluntary basis, primarily by the countries involved in the conflict and by developed countries.
We reaffirm at this session too our solidarity with, and active support for, the position and initiatives of the Democratic People's Republic of Korea aimed at a peaceful, democratic and independent reunification of Korea.
In view of the serious condition of the world economy caused by the imperialist policy of inequality and of exploitation by unfair monetary and financial policies, Romania considers that an essential imperative for ensuring world progress and peace is the urgent solution of the external debt crisis affecting developed countries, the elimination of under development and the establishment of equitable economic relations among States.
As a developing country, Romania is fully aware of the consequences of the current state of affairs in the world economy and, especially, of the heavy burden represented by external debt, which is one of the most serious problems facing developing countries.
By fully mobilizing its entire material and human potential, Romania has succeeded in liberating herself from this burden as of March 1989. This achievement has a profound significance for securing the economic and political independence of the country. In order to reach this goal our option was to redouble the efforts of investments during the decade. This made it possible to pay off the external debt without hampering at the same time the programmes of economic development or the living standard and the income of the population.
Based on our own experience, with direct knowledge of the practices of the International Monetary Fund (IMF), the World Bank and other major international bank s — the economic and political conditions imposed by them, which have destabilizing effects on developing countries and cause the transfer of wealth from these countries to the main developing countries - we consider that the radical improvement of the international credit and interest system has become a matter of top priority calling for urgent action. To this effect, Romania presents the following proposals.
First, a maximum fixed interest rate of four to five per cent should be set up for credits granted by the IMF, the World Bank and other major banks. The amount of existing credits should be recalculated on the basis of a maximum interest rate of two to three per cent.
Secondly, when providing new credits, the IMF and the World Bank should renounce so-called colonialist-type programmes of economic adjustment. Especially urgent is the need to put an end to those conditions which are aimed at privatising economic sectors and units. Romania considers that the IMF and the World Bank should channel their credits primarily to the public and co-operative sectors, in order to ensure the economic and social development of the countries concerned, to accelerate their progress and to improve the living conditions of their peoples. At the same time, it should be mentioned that in all countries the public sector provides more secure conditions for the financial institutions themselves.
Thirdly, the World Bank and other creditor banks should put an end to their practices by which the provision of new financial credits is conditioned on the taking under control of the production of primary commodities in developing countries. Such practices applied by major international banks ensure high profits for the financial capital while exploiting the wealth of developing countries.
And, fourthly, one should set reasonable and equitable prices for the primary commodities supplied by developing countries in order to bridge the gap between commodity prices and the prices paid for imported, manufactured products. This would put an end to the transfer of wealth from developing to developed countries. Only last year, as a result of the system of credit and high interest rates charged by the IMP, the World Bank and other banks, as well as of the existing price system, the transfer of financial resources from developing to developed countries amounted to over $ 32 billion.
Romania presents these proposals also in its capacity as a member of the IMF and of the World Bank, since it cannot accept being an accomplice to the neo-colonial policies applied by those financial institutions.
The revitalization of international co-operation and economic development, particularly of the developing countries, calls for an appropriate preparation of the special session of the General Assembly to be held in 1990. The special session should provide a framework for negotiations between developed and developing countries with a view to agreeing on global solutions for the problems of underdevelopment, international financial and trade relations, and the external debt of developing countries.
In the present international conditions, marked by serious problems generated by the arms race, underdevelopment and the continuation of the policy of force and interference in internal affairs, there is more than ever before a compelling need for the participation of all States, on equal footing, in the search for solutions to those problems. In line with Romania's firm stand in favour of disarmament and peace and of the democratic solution of all the complex issues of our times, the Romanian delegation will resolutely act along with other delegations so that through joint efforts and in an atmosphere of understanding and mutual respect the current session may open up sound perspectives for a better world. As recently emphasized by President Nicolae Ceaucescu, the implementation of radical changes in international relations requires that all peoples and progressive and democratic forces everywhere do their utmost in order to ensure the triumph of reason, the achievement of general disarmament, the peaceful settlement of conflicts through negotiations and the development of co-operation on equal terms among all nations.
